Opinion by
Johnson, J.
I concur with my associates in the judgment they have pronounced in the foregoing opinion, but dissent from their views as to some of the grounds on which they rest the judgment. These points of difference, according to my understanding, though not material in the determination of this particular case, yet do become important, when they serve as an established rule, governing similar proceedings in the future action of our Courts. Therefore, I shall hereafter present, in a separate opinion, my views on the material points wherein I disagree with the other members of the Court.